DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/07/2022 has been entered. Claims 1-4 and 7-14 remain pending in the application. Applicant’s amendments to the specification and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/16/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (JP 2014111299 A).
Regarding claim 1, Ota discloses a planar multi-joint robot arm system (see Fig. 1, 1) comprising a base platform (10) having a longitudinal axis (Z, in the center of 10; Note: Fig. 1 of the instant application shows base platform 110 as a thin circular element. As such, an axis in the center of 10 of Ota is just as much a longitudinal axis as Applicant’s own invention), a product manipulator (40) having a longitudinal axis (Z44) perpendicular to the longitudinal axis of the base platform, a double crank-conrod mechanism (12, 22, 23, 24) consisting of a first crank-conrod link (12, 22) and a second crank-conrod link (23, 24), wherein both the first and the second crank-conrod links having a crank end connected to the base platform (see Fig. 1, at Z12, Z23) and a conrod end connected to the product manipulator (see Fig. 1,at Z22, Z24), and as well as a link element (30) linking both crank-conrod joints of the first and the second crank-conrod links (see Fig. 1), a first driving unit (M2) arranged for rotating the crank end of the first crank-conrod link of the double crank-conrod mechanism (see Fig. 1), a multi-joint arm (11, 21) having first arm end connected to the base platform (see Fig. 1, wherein 11 is connected to 10) and a second arm end connected to the product manipulator (see Fig. 1, wherein 21 is connected to 40) as well as a second driving unit (M1) arranged for rotating the first arm end of the multi-joint arm (see Fig. 1), wherein the crank 4823-2838-9055 1Page 3 of 5078096-000001end of the second crank-conrod link (at Z23) and the first arm end of the multi-joint arm (at Z11) are positioned at the same side of and at different distances from a first centerline of the base platform (see annotated Fig. 1 below, wherein Z23 and Z11 are on the same side of centerline A and are different differences from the centerline A), the first centerline being perpendicular to the longitudinal axis of the base platform (see annotated Fig. 1 below, wherein centerline A is perpendicular to Z).
Regarding claim 3, Ota discloses both crank ends of the double crank-conrod mechanism (at Z12 and Z23) are both positioned at one side of the longitudinal axis of the product manipulator (see Fig. 1, wherein Z12 and Z23 are on the right of Z44 in the figure).
Regarding claim 4, Ota discloses both crank ends of the double crank-conrod mechanism (at Z12 and Z23) are positioned at opposite sides of the first centerline (see annotated Fig. 1 below, centerline A) of the base platform (1).
Regarding claim 1, Ota discloses a planar multi-joint robot arm system (see Fig. 1, 1) comprising a base platform (10) having a longitudinal axis (Z, in the center of 10; Note: Fig. 1 of the instant application shows base platform 110 as a thin circular element. As such, an axis in the center of 10 of Ota is just as much a longitudinal axis as Applicant’s own invention), a product manipulator (40) having a longitudinal axis (Z44) perpendicular to the longitudinal axis of the base platform, a double crank-conrod mechanism (12, 22, 23, 24) consisting of a first crank-conrod link (12, 22) and a second crank-conrod link (23, 24), wherein both the first and the second crank-conrod links having a crank end connected to the base platform (see Fig. 1, at Z12, Z23) and a conrod end connected to the product manipulator (see Fig. 1,at Z22, Z24), and as well as a link element (30) linking both crank-conrod joints of the first and the second crank-conrod links (see Fig. 1), a first driving unit (M2) arranged for rotating the crank end of the first crank-conrod link of the double crank-conrod mechanism (see Fig. 1), a multi-joint arm (11, 21) having first arm end connected to the base platform (see Fig. 1, wherein 11 is connected to 10) and a second arm end connected to the product manipulator (see Fig. 1, wherein 21 is connected to 40) as well as a second driving unit (M1) arranged for rotating the first arm end of the multi-joint arm (see Fig. 1), both crank ends of the double crank-conrod mechanism (at Z12 and Z23) are both positioned at one side of the longitudinal axis of the product manipulator (see Fig. 1, wherein Z12 and Z23 are on the right of Z44 in the figure), wherein both crank ends of the double crank-conrod mechanism (at Z12 and Z23) are positioned at opposite sides of the first centerline (see annotated Fig. 1 below, wherein Z12 and Z23 are on opposite sides of centerline A) of the base platform (1), first centerline being perpendicular to the longitudinal axis of the base platform (see annotated Fig. 1 below, wherein centerline A is perpendicular to Z).
Regarding claim 10, Ota discloses the first arm end of the multi-joint arm (Z11) is positioned at the other side of the longitudinal axis of the product manipulator (see Fig. 1, wherein Z11 is on the opposite side of Z44 than Z12 and Z23).
Regarding claim 11, Ota discloses the crank 4823-2838-9055 1Page 3 of 5078096-000001end of the second crank-conrod link (at Z23) and the first arm end of the multi-joint arm (at Z11) are positioned at the same side of and at different distances from the first centerline (see annotated Fig. 1 below, wherein Z23 and Z11 are on the same side of centerline A and are different differences from the centerline A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2014111299 A) in view of Minami (US 20100111649 A1).
Regarding claim 2, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.
Regarding claim 7, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.
Regarding claim 8, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.
Regarding claim 12, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.
Regarding claim 13, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.
Regarding claim 14, Ota fails to disclose a third driving unit arranged for rotating the base platform around its longitudinal axis. However, Manami teaches a third driving unit (see Fig. 1C, 6) arranged for rotating the base platform (4) around its longitudinal axis (vertical axis in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ota with a third driving unit, as taught by Minami, to provide another degree of freedom to the apparatus such that the working area is extended and can be utilized in a wider variety of functions.


    PNG
    media_image1.png
    557
    466
    media_image1.png
    Greyscale

1 - JP 2014111299 A Fig. 1 Annotated

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Ota fails to disclose “wherein the crank end of the second crank-conrod link and the first arm end of the multi-joint arm are positioned at the same side of and at different distances from a first centerline of the base platform, the first centerline being perpendicular to the longitudinal axis of the base platform”, the Examiner respectfully disagrees. Applicant takes the position that the centerline A in the annotated figure above cannot be defined as needed to be running in any direction. However, according to MPEP 2111.01, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification. The specification of the instant application fails to set forth and special meaning for the term “centerline”, and therefore it must be given its plain meaning. Google.com defines centerline as “a real or imaginary line through the center of something, especially one following an axis of symmetry”. Line A in the annotated figure above, is an imaginary line that passes through the center of the base platform 10, this also coincides with the axis Z of the base platform 10. While the line A in the annotated figure above does follow an axis of symmetry, the definition of Googl.com does not specifically require it. Therefore, the line A in the annotated Fig. above is considered a centerline. 
Regarding Applicant’s arguments that Ota fails to disclose, teach or suggest the feature of “the first centerline [being] perpendicular to the longitudinal axis of the base platform”, the Examiner respectfully disagrees. As noted above, line A in the annotated figure above is a centerline and it crosses the center axis Z of the base platform 10. Since the base platform is shown as a flat member in the figure, and axis Z is shown as an axis going into the figure, it is clear that line A in the annotated figure is perpendicular to axis Z. 
Given the arguments and annotated figure presented above, Ota discloses a centerline A consistent with its plain meaning and also discloses a centerline A which is perpendicular to the base platform axis Z. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658